Citation Nr: 1634253	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-21 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for hypertension (claimed as secondary to the service-connected obstructive airway disease and right shoulder disability).  

The December 2010 rating decision made no mention of a previously-denied claim, but the subsequent Statement of the Case (SOC), issued in July 2012, noted that a previous rating decision had denied service connection for hypertension.  The SOC found that new and material evidence had been received since that rating decision, reopened the claim and denied the claim on the merits.  Even though the RO reopened the case the Board is required to determine if the claim was properly reopened, and may only thereafter adjudicate the merits.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).   The Board has accordingly characterized the issue as a "new and material" matter as shown on the title page.
  
In June 2016 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The issue of entitlement to service connection for hypertension, on the merits, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  Service connection for hypertension was denied by a rating decision in October 2004 and confirmed by a rating decision in June 2006; the Veteran did not appeal and did not submit material evidence within the appeal period.

2.  Evidence received since June 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015).

2.  New and material evidence has been received to warrant reopening of the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the Board's favorable action reopening the previously-denied claim, discussion of the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) is not required.

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  


The Veteran's initial claim of entitlement to service connection for hypertension was denied in an October 2004 rating decision; denial of service connection was subsequently confirmed and continued by a rating decision in June 2006.  The Veteran was notified of the denial but did not appeal or submit material evidence within the appeal period.  The decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The June 2006 rating decision denied service connection based on a determination that hypertension was not shown to have been manifest during service or during a presumptive period following separation from service.  In his present claim, received in January 2010, the Veteran claims service connection on a secondary basis.

A new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  See also Roebuck v. Nicholson, 20 Vet. App. 2007 (2006) (holding that an appellant's alternative theories of service connection are encompassed within a single claim).  However, in this case the evidence submitted since the last final decision on this issue suggests that the Veteran's hypertension may be related to his service-connected disabilities.

Accordingly, the claim for service connection for hypertension is reopened.  The Veteran's appeal is granted to that extent.


ORDER

Reopening of the previously-denied claim seeking service connection for hypertension is granted.


REMAND

The Board has determined that remand is required because medical opinion that is currently of record does not adequately address the question of whether the Veteran's hypertension is aggravated by his service-connected disabilities.

A disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran underwent a VA compensation and pension (C&P) examination in May 2012 in which the examiner expressed an opinion that the Veteran's hypertension is not likely related to his service-connected obstructive airway disease, right shoulder degenerative joint disease or fibrous dysplasia/enchondroma of the right femur.

The examination report is inadequate in several ways.  First, the report addresses a causal relationship to only some of the Veteran's service-connected disabilities; in addition to the disabilities cited by the examiner the Veteran is now service-connected for major depressive and mood disorders due to chronic pain; lumbosacral strain with degenerative disc disease; gastroesophageal reflux disease; right lower extremity radiculopathy; allergic rhinitis; chronic sinusitis; and, bilateral maculopathy of the eyes.  Second, the examination report does not address whether the Veteran's hypertension is aggravated beyond its normal course by the service-connected disabilities.  Third, the report does not consider the possible effects of medications associated with the service-connected disabilities.  Thus, the examination report provides an insufficient basis for the Board to consider the question of aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence).  

The Board notes that in August 2012 the Veteran's attending VA physician submitted a letter stating the Veteran developed hypertension in 2003 and that the cause of the Veteran's hypertension is "unknown."  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the claim for service connection for hypertension.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not that the Veteran's hypertension is incurred in or otherwise related to his period of active service?  Please explain why or why not.

b. If not directly related to active service, is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed hypertension is caused by any or all of his service-connected disabilities, to include the effects of associated medications?  Please explain why or why not.

c. If not directly caused by the service-connected disabilities, is the claimed hypertension permanently worsened beyond normal progression (versus temporary exacerbation) by any or all of the service-connected disabilities, to include the effects of associated medications?  Please explain why or why not.

d. If the hypertension is permanently worsened beyond normal progression (aggravated) by the service-connected disabilities, the examiner should attempt to enumerate the baseline level the hypertension and the degree of permanent worsening of hypertension that is attributable to the service-connected disabilities.  A rationale for the opinions expressed should be provided. 
  
2.  After completion of the above and any additional development deemed necessary, the claim for service connection for hypertension should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


